Name: Commission Regulation (EEC) No 1966/86 of 24 June 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 86 Official Journal of the European Communities No L 170/9 COMMISSION REGULATION (EEC) No 1966/86 of 24 June 1986 on the supply of various lots of butteroil as food aid Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (% as last amended by Regulation (EEC) No 3826/85 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (*), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 850 tonnes of butteroil to be supplied fob, cif or free at destination ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 352, 14 . 12. 1982, p. 1 . (f) OJ No L 124, 11 . 5 . 1984, p. 1 . (3) OJ No L 54, 23 . 2. 1985, p. 2. (4) OJ No L 148 , 28 . 6 . 1968 , p. 13 . n OT No L 119. 8 . 5 . 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . No L 170/10 Official Journal of the European Communities 27 . 6 . 86 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 10 February 1986 2. Recipient ICRC 3 . Country of destination Ethiopia 4. Stage and place of delivery cif Assab 5 . Representative of the recipient (2) (3) (Attn Mme Hock) 6 . Total quantity / 500 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9. Specific characteristics  1 0 . Packaging 2,5 kg 11 . Supplementary markings on the packaging a red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / ASSAB' 12. Shipment period Before 31 August 1986 13. Closing date for the submission of tenders 21 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 30 September 1986 (b) closing date for the submission of tenders 25 August 1986 1 5 . Miscellaneous 0 27. 6 . 86 Official Journal of the European Communities No L 170/11 Description of the lot B c 1 . Programme : 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 3 July 1984 2. Recipient SociÃ ©tÃ © Tunisienne d'Industrie LaitiÃ ¨re (STIL) 3 . Country of destination Tunisia 4. Stage and place of delivery fob 5 . Representative of the recipient SociÃ ©tÃ © COMALAIT  Vichy (France), 2, rue du PrÃ ©sident Roosevelt, (Tel.: (70) 315455, Telex : 990678 COLAI F) 6 . Total quantity 675 tonnes 675 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9. Specific characteristics 10 . Packaging 0 11 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE TUNISIENNE' 12. Shipment period Before 15 October 1986 | 15 November 1986 13 . Closing date for the submission of tenders 21 July 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 October 1986 30 November 1986 (b) closing date for the submission of tenders 25 August 1986 15. Miscellaneous O No L 170/12 Official Journal of the European Communities 27. 6. 86 Notes 1 . This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. 2. See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. 3 . The tenderer shall contact the beneficiary without delay in order to determine the necessary shipping documents . 4. Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 5 . In new bunged metal drums, coated inside with food van varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof.